Case 9:19-bk-11573-MB       Doc 326 Filed 10/01/19 Entered 10/01/19 07:32:48              Desc
                             Main Document     Page 1 of 4


  1   O’MELVENY & MYERS LLP
      Evan M. Jones (S.B. # 115827)
  2   Brian M. Metcalf (S.B. # 205809)
      Darren L. Patrick (S.B. # 310727)
  3   400 South Hope Street, 18th Floor
      Los Angeles, CA 90071-2899
  4   Telephone: (213) 430-6000
      Facsimile: (213) 430-6407
  5   E-mail: ejones@omm.com
      E-mail: bmetcalf@omm.com
  6   E-mail: dpatrick@omm.com

  7   Gary Svirsky (N.Y. SBN: 2899417)
      Samantha M. Indelicato (N.Y. SBN: 5598263)
  8   (appearing pro hac vice)
      Seven Times Square
  9   New York, NY 10036
      Telephone: (212) 326-2000
 10   Facsimile: (212) 326-2061
      E-mail: gsvirsky@omm.com
 11   E-mail: sindelicato@omm.com

 12   Attorneys for UBS AG, London Branch

 13
                               UNITED STATES BANKRUPTCY COURT
 14
                  CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION
 15

 16   In re:                                          Case No. 9:19-bk-11573-MB
 17   HVI CAT CANYON, INC.,                           Chapter 11
 18            Debtor.                                LIMITED EVIDENTIARY OBJECTIONS
                                                      TO DECLARATION OF ROSS SPENCE
 19                                                   IN SUPPORT OF DKT. NOS. 153 & 206
                                                      [DKT. 312]
 20
                                                      Hearing
 21                                                   Date: October 3, 2019
 22                                                   Time: 10:00 a.m.
                                                      Place: Courtroom 201
 23                                                           1415 State Street
                                                              Santa Barbara, California
 24

 25
               UBS AG, London Branch (“UBS”) objects to the Declaration of Ross Spence In Support
 26
      of Dkt. Nos. 153 & 206 [Docket No. 312] (“Spence Declaration”) to the limited extent it purports
 27
      to introduce into evidence the 2016 Reserve Report prepared by Netherland, Sewell & Associates,
 28


                                          EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB         Doc 326 Filed 10/01/19 Entered 10/01/19 07:32:48             Desc
                               Main Document     Page 2 of 4


  1
      Inc. (“NSAI”) that the Debtor relies upon in support of the Cash Collateral Motion. The 2016
  2
      Reserve Report is attached as an exhibit to the Cash Collateral Motion that Santa Barbara
  3
      opposes.
  4
              The 2016 Reserve Report is the subject of UBS’s Motion in Limine—filed while this case
  5
      was venued in the Southern District of New York [Docket No. 83]—and Evidentiary Objections
  6
      filed in this Court on September 26, 2019 [Docket No. 283]. As explained in the Motion in
  7
      Limine and the Evidentiary Objections, both of which are incorporated herein by reference, the
  8
      2016 Reserve Report is inadmissible hearsay for which no competent foundation has been laid by
  9
      any party in interest in this case.
 10

 11    Dated: October 1, 2019                          Respectfully submitted,

 12                                                    O’MELVENY & MYERS LLP

 13                                                    /s/ Darren L. Patrick
                                                       Darren L. Patrick
 14                                                    400 South Hope Street, 18th Floor
                                                       Los Angeles, CA 90071-2899
 15                                                    Telephone: (213) 430-6000
                                                       Facsimile: (213) 430-6407
 16                                                    E-mail: ejones@omm.com
                                                       E-mail: bmetcalf@omm.com
 17                                                    E-mail: dpatrick@omm.com

 18                                                    Gary Svirsky
                                                       Samantha M. Indelicato
 19                                                    (appearing pro hac vice)
                                                       Seven Times Square
 20                                                    New York, NY 10036
                                                       Telephone: (212) 326-2000
 21                                                    Facsimile: (212) 326-2061
                                                       E-mail: gsvirsky@omm.com
 22                                                    E-mail: sindelicato@omm.com

 23                                                    Attorneys for UBS AG, London Branch

 24

 25

 26

 27

 28
                                                     -2-
                                            EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB       Doc 326 Filed 10/01/19 Entered 10/01/19 07:32:48               Desc
                             Main Document     Page 3 of 4


  1
                                 PROOF OF SERVICE OF DOCUMENT
  2

  3   I am over the age of eighteen and not a party to this bankruptcy case or adversary proceeding.
      My business address is 400 South Hope Street, Los Angeles, California 90071-2899.
  4
      A true and correct copy of the foregoing document entitled LIMITED EVIDENTIARY
  5   OBJECTIONS TO DECLARATION OF ROSS SPENCE IN SUPPORT OF DKT. NOS.
      153 & 206 [DKT. 312] will be served or was served (a) on the judge in chambers in the form and
  6   manner required by LBR 5005-2(d); and (b) in the manner indicated below:

  7   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
      Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
  8   document will be served by the court via NEF and hyperlink to the document. On 10/1/2019, I
      checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
  9   that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
      the email address(es) indicated below:
 10
             Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
 11          Marc S Cohen mscohen@loeb.com, klyles@loeb.com
 12          Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
             Brian D Fittipaldi brian.fittipaldi@usdoj.gov
 13
             Karen L Grant kgrant@silcom.com
 14          Ira S Greene Ira.Greene@lockelord.com
 15          Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
             Brian L Holman b.holman@musickpeeler.com
 16
             Razmig Izakelian razmigizakelian@quinnemanuel.com
 17          Jeannie Kim jkim@friedmanspring.com
 18          Michael L Moskowitz mlm@weltmosk.com,
             jg@weltmosk.com;aw@weltmosk.com
 19          Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
 20          Jeffrey N Pomerantz jpomerantz@pszjlaw.com
             Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
 21
             Mitchell E Rishe mitchell.rishe@doj.ca.gov
 22          Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
 23          Ross Spence ross@snowspencelaw.com,
             janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecot
 24          eau@snowspencelaw.com
             Christopher D Sullivan csullivan@diamondmccarthy.com,
 25          mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
 26          Jennifer Taylor jtaylor@omm.com
             Fred Whitaker lshertzer@cwlawyers.com
 27
             Emily Young pacerteam@gardencitygroup.com,
 28          rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

                                                     -1-
                                         EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB        Doc 326 Filed 10/01/19 Entered 10/01/19 07:32:48                Desc
                              Main Document     Page 4 of 4


  1
      II. SERVED BY OVERNIGHT FEDEX: On 10/1/2019, I served the following person(s)
  2   and/or entity(ies) at the last known address(es) in this bankruptcy case or adversary proceeding by
      placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
  3   postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
      mailing to the judge will be completed no later than 24 hours after the document is filed.
  4
      DEBTOR:
  5
      HVI Cat Canyon, Inc.
  6   c/o Capitol Corporate Services, Inc.
      36 S. 18th Avenue Suite D
  7   Brighton, CO 80601
  8
      ATTORNEYS FOR DEBTOR:
  9
      Weltman & Moskowitz, LLP
 10   Attn: Michael L. Moskowitz
      270 Madison Ave., Ste. 1400
 11   New York, NY 10016-0601

 12
      III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
 13
      TRANSMISSION OR EMAIL (indicate method for each person or entity served):
 14   Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 10/1/2019 I served the following
      person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
 15   consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on the judge
 16   will be completed no later than 24 hours after the document is filed.
 17   JUDGE:
 18   Hon. Martin R. Barash
      United States Bankruptcy Court
 19   Central District of California
      21041 Burbank Boulevard, Suite 342 / Courtroom 303
 20   Woodland Hills, CA 91367
 21
      I declare under penalty of perjury under the laws of the United States of America that the
 22   foregoing is true and correct.

 23   Executed this 1st day of October, 2019, at Los Angeles, California.

 24

 25
                                                                   /s/ Jan Wallis
 26                                                                Jan Wallis

 27

 28
                                                      -2-
                                          EVIDENTIARY OBJECTIONS
